Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon, a question under the Constitution of the United States, viz.: whether the due process *712provision of the Fourteenth Amendment of the Constitution of the United States has been violated. The Court of Appeals held that defendant has not been deprived of any right, privilege or immunity secured by the Constitution of the United States. [See 15 N Y 2d 866.]